Title: To Thomas Jefferson from Rosetta Stevenson, 11 October 1805
From: Stevenson, Rosetta
To: Jefferson, Thomas


                  
                     
                     
                        To His Excelency
                        Thomas Jefferson Esqr.
                     Washington City October 11th 1805
                  
                  The Petition of Rosetta Stevenson Humbly Sheweth that her Husband George Stevenson Quarter Master on Board the United States Frigate Essex, Capt Barron, He left me will and power for Twelve months pay. I have only recevd the 6 Month pay after Which time it had been Stopt ever Since the first of July Last I am now Left Disolate with one Child to Support and in a Strange place not having any way to Support myself and Child even by every Exertions of Industy I have made and are now reduced to a State of poverty, and have no Other refuge but apply to your Honour for relief. Her particular Desire is to git to Philadelphia Where She Has Some acquaintance, but not being able to go there with my child & not one Single Cent to defray Expence prays your Honour to take her truly pitiable case in consideration and assist her with Some thing to enable her to Persue her Journey & your petitioner will be ever bound to pray &c
                  
                     Rosetta Stevenson
                     
                  
               